
	

116 S579 IS: Smaller Class Sizes for Students and Educators Act of 2019
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 579
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2019
			Mr. Merkley (for himself, Mr. Bennet, Mrs. Gillibrand, Ms. Harris, Mr. Blumenthal, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide grants to eligible local educational agencies to help public schools reduce class size
			 in the early elementary grades, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Smaller Class Sizes for Students and Educators Act of 2019.
 2.DefinitionsIn this Act: (1)ESEA termsThe terms elementary school, local educational agency, and poverty line have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Early elementary gradesThe term early elementary grades means kindergarten through grade 3. (3)Eligible local educational agencyThe term eligible local educational agency means a local educational agency—
 (A)for a school district in which 75 percent or more of the population have incomes below the poverty line; and
 (B)that is within a State, as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)SecretaryThe term Secretary means the Secretary of Education. (5)Targeted schoolThe term targeted school means a public elementary school in which not less than 75 percent of the students attending the elementary school are from families with incomes below the poverty line.
			3.Reducing class size in kindergarten through grade 3 classrooms
			(a)Program authorized
 (1)In generalFrom amounts made available under subsection (g), the Secretary shall award grants, on a competitive basis, to eligible local educational agencies to enable the eligible local educational agencies to reduce class sizes in the early elementary grades.
 (2)Duration of grantA grant awarded under this section shall be for a period of 5 years. (b)Application (1)In generalAn eligible local educational agency that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsThe application required under paragraph (1) shall include an evidence-based plan to lower class sizes in the early elementary grades that includes the following:
 (A)A description of— (i)how the eligible local educational agency will reduce the class size for early elementary grade classes in the targeted schools served by the eligible local educational agency to not more than 18 students per class, recognizing that class size maximums must be based on type of students, grade level, subject area, physical facilities, and workload maximums for educators; and
 (ii)the continuum of small class sizes based on grade level the eligible local educational agency will provide for students in the early elementary grades in targeted schools.
 (B)A description of how the eligible local educational agency will recruit, hire, and retain individuals, including individuals from populations underrepresented in the teaching profession, as teachers for the early elementary grades.
 (C)A description of how the eligible local educational agency will provide additional professional development and training for teachers hired for class size reduction.
 (D)A description of how the eligible local educational agency will provide time for collaboration between teachers at the targeted schools for activities such as analyzing student work, instruction and assessment planning, or curriculum and instruction-specific professional development.
 (E)A description of how the eligible local educational agency will ensure that any new teachers hired using grant funds are certified to teach in the field of hire, qualified, effective, and able to teach to State standards, as determined by the State for purposes of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 (F)In the case of an eligible local educational agency that is using funds available under part A of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611 et seq.) for class size reduction, information regarding such use and the extent to which the funds are being used to reduce class size in the early elementary grades in targeted public schools.
 (G)The average class size, by grade, in the early elementary grades of the public schools served by the eligible local educational agency at the time the application is submitted and during the prior 2 academic years.
 (H)A description of how the eligible local educational agency will determine or define class size. (c)Award basisIn awarding grants under this section, the Secretary shall give priority to eligible local educational agencies with the greatest number of students from families with incomes below the poverty line.
			(d)Use of funds
 (1)Administrative expensesAn eligible local educational agency receiving a grant under this section may use not more than 3 percent of the grant funds for the administrative expenses of the grant.
				(2)Reducing class size
 (A)In generalAn eligible local educational agency shall use not less than 97 percent of the grant funds to reduce class sizes in the early elementary grades at targeted schools by—
 (i)recruiting, training, and hiring qualified teachers, both general education teachers and teachers of special-needs children, for the early elementary grades at targeted schools;
 (ii)in the case of an eligible local educational agency for which all targeted schools have class sizes at or less than the levels established by the local educational agency in the plan submitted under subsection (b)(2), obtaining additional space, or renovating school buildings, to provide more classroom space, except that not more than 15 percent of the funds provided under the grant may be used for this purpose; and
 (iii)in the case of an eligible local educational agency for which all targeted schools have class sizes at or less than the levels established by the local educational agency in the plan submitted under subsection (b)(2), providing professional development for teachers of the early elementary grades at targeted schools, except that not more than 15 percent of the funds provided under the grant may be used for this purpose.
 (B)Highest needIn carrying out activities under the grant, the eligible local educational agency shall first prioritize targeted schools that serve the highest percentage of students from families with incomes below the poverty line and then prioritize schools with the highest average class sizes in the early elementary grades.
					(e)Reporting
 (1)Annual Reports by eligible local educational agenciesEach eligible local educational agency receiving a grant under this section shall prepare and submit to the Secretary an annual report that includes an evaluation of the activities carried out under grant, including an evaluation of—
 (A)the progress of the eligible local educational agency in reducing class size in the early elementary grades at the targeted schools served by the local educational agency;
 (B)student academic achievement, which may include locally developed assessments, in the early elementary grades of the targeted schools receiving support through the local educational agency under the grant where pre- and post-assessment data is available;
 (C)a climate study of teachers in such targeted schools that addresses working conditions, job satisfaction, and teacher stress;
 (D)teacher qualifications for newly hired teachers in such targeted schools for class size reduction; (E)targeted professional development and training provided to newly hired teachers in targeted schools for class size reduction;
 (F)the time added to be used for teachers to collaborate in targeted schools; (G)teacher retention and turnover rates pre- and post-class size reduction efforts; and
 (H)a description of rates of student discipline problems and in chronic student absenteeism. (2)Annual reports by the SecretaryBy not later than 30 days after the date by which the reports under paragraph (1) are first due, and annually thereafter, the Secretary shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives regarding the grants awarded under this section.
 (f)Supplement, not supplantA local educational agency receiving funds under this section shall use such funds to supplement, and not supplant, any other funds available to the local educational agency for the purposes of reducing class size in the early elementary grades.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000,000 for the first fiscal year and such sums as are necessary for each succeeding fiscal year.
			
